Citation Nr: 9904322	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-17 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for other ear 
disability, to include loss of balance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 until 
January 1958.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1997 from the Detroit, Michigan Regional 
Office (RO) which denied service connection for hearing loss, 
tinnitus, and other ear disability, to include loss of 
balance.

After a review of the evidence of record, the Board is of the 
opinion that the issue of service connection for other ear 
disability, to include loss of balance, will be addressed in 
a REMAND following the ORDER portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for service connection 
for bilateral hearing loss and tinnitus has been obtained.

2.  The veteran sustained acoustic trauma to his ears in 
service to which current hearing loss may not be dissociated.  

3.  The veteran sustained acoustic trauma to his ears in 
service to which current tinnitus may not be dissociated.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.85.  (1998).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims have been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented claims in this regard which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1998).


Review of the service medical records discloses that upon 
service discharge examination in December 1957, the veteran 
was afforded an audiogram which revealed puretone thresholds 
in decibels of 10/10/10 and 15/10/10 at the 500/1000/2000 
Hertz frequencies in the right and left ears, respectively.  
These hearing results reflect hearing deficit under American 
Standard Association (ASA) units which are presumed to have 
been in effect at that time.  When the ASA units are 
converted to the prevailing International Standards 
Organization (ISO) units conforming to current VA regulation, 
the veteran is found to have had pure tone thresholds of 
25/20/20 and 30/20/20 at the 500/1000/2000 Hertz frequencies 
in the right and left ears, respectively.  The Board notes 
that at the time of separation from service, it was also 
recorded that the appellant had had ringing in the ears since 
firing a machine gun several months before.  

The post service record is silent for any complaint or 
finding of hearing loss or tinnitus until the appellant filed 
a claim for such in October 1996.  The veteran subsequently 
submitted a document identified as a copy of a page from a 
letter to his wife with an envelope postmark in October 1957.  
It is asserted that the document reflects the veteran stated 
that he was going to a bigger base primarily because he had 
been unable to hear out of one ear for a week, and that 
station personnel were unable to remedy it.  It was related 
that he had been involved in firing 50 caliber machine guns, 
and that the noise had done something to his ears.  It was 
also stated that one ear had gotten better but that the other 
had not.  In a statement signed in December 1996, the 
veteran's spouse attested that she remembered the veteran 
writing home in 1957 about going deaf in both ears from 
firing a machine gun.

Subsequently received were the results of audiology studies 
dated in October 1994 from St. Joseph Mercy Hospital showing 
mild sloping to severe sensorineural high frequency hearing 
loss in the right ear and mild sloping to moderate 
sensorineural high frequency hearing loss in the left ear.  

The veteran was afforded a VA audiology examination for 
compensation and pension purposes in March 1997 when he was 
determined to have pure tone thresholds in decibels of 
25/15/50/60/90 and 20/15/15/40/60 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Speech recognition ability was 96 
percent in the right ear and 94 percent in the left ear.  A 
normal to profound sensorineural hearing loss in the right 
ear was found, and a normal to severe sensorineural hearing 
loss in the left ear was determined.  A diagnosis of 
bilateral tinnitus was also rendered.  

The appellant presented testimony in July 1998 before a 
Member of the Board sitting at Washington, DC, to the effect 
that he was exposed to a great deal of weapons fire while in 
service without the benefit of ear protection which lead to 
persistent hearing loss and tinnitus.  

Analysis

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  Citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court of Veterans Appeals (Court) indicated 
that the threshold for normal hearing was from 0 to 20 
decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Id. at 160, citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).

The Board recognizes in this instance that while puretone 
threshold readings did not comport with the criteria of 
38 C.F.R. § 3.385 for hearing impairment by VA standards in 
either ear at separation from service on both ASA and ISO 
bases, the record demonstrates that the appellant did indeed 
have some elevated decibel losses at the lower frequencies 
upon service discharge examination in December 1957.  
Significantly, however, it is shown that he apparently was 
not afforded audiogram testing at the higher frequencies at 
that time and, more importantly, it was recorded that he had 
had ringing of the ears "since firing [a] machine gun 
several months ago."  The Board thus finds that the 
veteran's exposure to noise during his active service is 
documented and that chronicity of residual symptomatology was 
evident at service discharge as to noise induced ringing of 
the ears.  Current audiometric readings and clinical 
assessment corroborate a moderate to severe sensorineural 
hearing loss at the higher frequencies.  The Board notes that 
while the appellant did indicate upon personal hearing on 
appeal in July 1998 that he had had noise exposure over the 
years during the course of his employment, it does not 
obviate a finding that hearing loss was initially caused by 
the same inservice acoustic trauma which induced ringing of 
the ears.  With resolution of doubt in the veteran's favor, 
the Board finds that bilateral sensorineural loss at the 
higher frequencies may well have been concomitant with the 
ringing of the ears noted at service discharge.  The benefit 
of the doubt is thus resolved in favor of the appellant as to 
this matter by finding that bilateral hearing loss disability 
and tinnitus are of service onset.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for bilateral tinnitus is granted.



REMAND

The appellant also asserts that he now has other ear 
disability, to include loss of balance, as the result of 
noise exposure in service.  The Board notes in this regard 
that when he was evaluated at St. Joseph Mercy Hospital in 
October 1994, it was reported that normal ABR results were 
consistent with "a cochlear site of lesion bilaterally."  
It is unclear as to what this clinical finding denotes.  It 
is shown that when the appellant was evaluated by the VA in 
March 1997, he was afforded an audiology examination only, 
and that an ear disease examination was canceled.  The Board 
is of the opinion that in view of the grant of service 
connection for bilateral hearing loss and tinnitus above, 
further clinical examination and correlation is indicated 
with respect to the claim for other ear disability.  The 
fulfillment of the VA's statutory duty to assist the veteran 
in developing his claim includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

The case is therefore REMANDED to the RO for the following 
actions: 

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the claimed ear disability 
manifested by loss of balance.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to retrieve copies of all 
pertinent records which have not already 
been obtained.

2. The RO should schedule the appellant for 
an examination to be conducted by a VA ear 
specialist in order to determine the 
nature and etiology of any and all ear 
disease or disorder now indicated to 
include that manifested by loss of 
balance.  The examiner must be provided 
with the appellant's claims folder and a 
copy of this remand for review prior to 
conducting the examination.  The 
examination report should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and 
studies, if indicated, should be 
performed, and all clinical manifestations 
should be reported in detail.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should 
express an opinion as to 1) whether the 
veteran has any other ear disability or 
disease in addition to hearing loss and 
tinnitus and 2), whether or not such 
additional ear disability or disease, if 
found, is related to or associated with 
hearing loss, tinnitus or noise exposure 
in service.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, and 
should include complete rationale for the 
opinion expressed. 

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R.§ 4.2 (1998). 

4.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

5.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claim and determine whether or 
not it may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



